Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/504249 filed 07/06/2019.     
Claims 1-20 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, the “configured to” language in b. and c. are confusing and not clear from the claims. Specifically, it is unclear if this language is meant to impart structure or programming, and therefore it is confusing if the language that follows are limiting or not. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:




1. Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over MAZED in US 20170316487 in view of HTOON in US 20190367806.
	With respect to Claims 1 & 15-16 & 20, MAZED et al. teach of an optical biomodule for detecting a disease specific biomarker(s), utilizing enhanced fluorescence emission (due to integration of a three-dimensional (3-D) protruded structure (s)) in a fluidic container/zero-mode waveguide, upon chemical binding of a disease specific biomarker(s) with its corresponding specific disease specific biomarker binder(s) (e.g., an aptamer(s))(abstract). MAZED et al. further teach the systems being an MEMs or nanocrystal device(paragraph 0060), and that the crystals can be diamond based with color centers(paragraph 1010-1013). MAZED et al. further teach of biomodule including microelectro-mechanical-system reservoir 300, where the porous bottom surface of (the microelectro-mechanical-system reservoir 300) that can be attached onto a nanoporous membrane (e.g., a nanoporous membrane of titanium dioxide nanotubes or carbon nanomembrane(paragraph 0524, 0612, 0642, 0655, 0844, 0861,0915,0916), and even further teach that the nanotube can be substituted with boron(paragraph0185, 0485, 0625-0626, 0691). MAZED et al. further teach of fabricated/constructed (by photolithography and lift-off process) into a field effect transistor structure with a source metal electrode, a drain metal electrode and a gate terminal (the gate terminal is at the 
	HTOON et al. is used to remedy this. HTOON et al. teach of quantum light emitters and methods of emitting quantum light that operate at room temperature and at telecom wavelengths are described. Quantum light emitters of the present disclosure may have various structures. For examples, an SWCNT may chirality of (6,5), (7,5), or (10,3)(abstract). HTOON et al. further teach of covalent introduction of aryl groups into carbon nanotubes(paragraph 0008-0010). It would have been obvious to one of ordinary skill to introduce the centers this way due to the benefits it has for single photon emission stability(HTOON, paragraphs 0008-0010).
	With respect to Claims 2-3, MAZED et al. teach of the color center having fluorescence (paragraph 1019, 1023).
With respect to Claim 4, MAZED et al. teach of the carbon nanotube being single walled (paragraph 0915-0916, 1218-1219).

With respect to Claims 7-11, HTOON et al. teach of the claimed doping (paragraph 0060, 0064). MAZED et al. further teach of applying voltages (paragraph 0576, 0697, 1537).
With respect to Claim 12-13, MAZED et al. teach of inserting electrons into holes(paragraph 1496-1497).
With respect to Claim 14, MAZED et al. teach of the emission wavelength being between 600 and 800 nm (paragraph 1014). HTOON et al. also teach of the emission being in the claimed range(paragraph 0011, 055).
With respect to Claim 17, MAZED teach of an organic color center(paragraph 1023).
With respect to Claim 18, MAZED et al. teach of the nanotubes being formed into a thin film(paragraph 0916).
With respect to Claim 19, MAZED et al. teach of the nanostructure being linked to the oligonucleotide(paragraph 0215 & 0892).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797